240 N.J. Super. 42 (1990)
572 A.2d 222
FRANK E. WALSH AND MARY D. WALSH, PLAINTIFFS-RESPONDENTS,
v.
STATE OF NEW JERSEY, DEPARTMENT OF THE TREASURY, DIVISION OF TAXATION, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued March 27, 1990.
Decided April 10, 1990.
Before Judges PRESSLER, LONG and LANDAU.
*43 Jeanne E. Gorrissen, Deputy Attorney General, argued the cause for appellant (Robert J. Del Tufo, Attorney General of New Jersey, attorney; Mary C. Jacobson, Deputy Attorney General, of counsel; Jeanne E. Gorrissen, on the brief).
John L. Berger argued the cause for respondents (Lowenstein, Sandler, Kohl, Fisher & Boylan, attorneys; Benedict M. Kohl and John L. Berger, on the brief).
PER CURIAM.
The judgment of the Tax Court setting aside the deficiency assessment of the Division of Taxation is affirmed, to the extent the assessment was based on plaintiffs' realization of capital gains from their sale of stock in Subchapter S corporations, substantially for the reasons stated by Judge Lasser in his opinion reported at 10 N.J. Tax 447 (Tax Ct. 1989). Since the parties agree that the deficiency assessment is correct in respect of other taxpayer liabilities, we remand to the Tax Court for entry of a modified judgment so providing.